DETAILED ACTION
This action is in response to communications filed on 12/09/2020 in which claims 1-20 were amended and are still pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed U.S. Application No. 16/168, 778, filed on October 23, 2018, which is a continuation application of International Application No. PCT/CN2017/099991, filed August 3L 2017, which is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/24/2019, 03/09/2020, and 05/19/2020 has been considered by the examiner. Only the non-patent  document provided in English have been considered as noted in the annotated in the IDS documents.
 English abstract only for the foreign patent documents because the full document has not been available in English.
Drawings
The drawings were received on 10/24/2019.  These drawings are acceptable.

Specification
The substitute specification filed 12/09/2020 have been reviewed and entered.

Response to Arguments
Applicant's arguments filed  12/09/2020  have been fully considered.

Regarding the objection to the specification, applicant has submitted the appropriate changes and the objection made in the previous action has been withdrawn.

Regarding the Double Patenting Rejection, the applicant amended the claim language and the rejection made in the previous office action has been withdrawn.

Regarding the rejection of claims under 35 USC § 112(b), the applicant has removed the problematic terms and the rejection made in the previous office action has been withdrawn.

Regarding the rejection of claims under 35 USC § 103, the applicant’s arguments have been fully considered. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New art has been cited to address amended claim limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Parasharet al. (NPL: “Scnn: An accelerator for compressed-sparse convolutional neural networks”, hereinafter ‘Parash’) in view of Mairal (NPL: “End-to-End Kernel Learning with Supervised Convolutional Kernel Networks”).

Regarding independent claim 1 limitations, Parash teaches a method, performed by a processing device, comprising a main processing circuit [in pg. 28: Left Col. 1st Full para.: … the Sparse CNN (SCNN) accelerator archi-tecture, a new CNN inference architecture that exploits both weight and activation sparsity … SCNN accelerator is designed to optimize the compu-tation of the convolutional layers as state-of-the-art DNNs for com-puter vision ....] and a first plurality of basic processing circuits [in pg. 28: Left Col. 2nd Full para.: At the heart of the SCNN design is a processing element (PE) with a multiplier array that accepts a vector of weights and a vector of activations…] for performing operations to a neural network, the method comprising: 
receiving, by the main processing circuit, input data [activations], weight data , and an operation instruction [CNN instructions: data flow operations,  product, or partial sum]; [in pg. 28, Left Col. 2nd full para. : At the heart of the SCNN design is a processing element (PE) with a multiplier array that accepts a vector of weights and a vector of activations. …, the SCNN dataflow only delivers to the multiplier array weights and activations that can all be multiplied with one another in the man-ner of a Cartesian product... As with any CNN accelerator, SCNN must accumulate the partial products generated by the multi-pliers.]
designating, by the main processing circuit, the input data as distributed data and the weight data as broadcasting data [in pg. 31: Right Col.: 2nd para: …Weights are broadcast to the PEs, and each PE operates on its own subset of the input and output activation space…], or, the input data as the broadcasting data and the weight data as the distribution data [in pg. 31: Right Col.: 2nd para: …Weights are broadcast (e.g. distributed data) to the PEs, and each PE operates on its own subset of the input and output activation space…]; dividing, by the main processing circuit, the distribution data into a second plurality of basic data blocks; [dividing the designated input activation data as depicted in Fig.2; and.in pg. 31: Right Col.: 2nd para. : Each tile extends fully into the input-channel dimension C, resulting in an input-activation volume of C×Wt ×Ht assigned to each PE.]
distributing, by the main processing circuit, the second plurality of basic data blocks to the first plurality of basic processing circuits, wherein each of the second plurality of basic data blocks is distributed to one of the first plurality of the basic processing circuits and [dividing activation data for distribution, as depicted in Fig. 2, by main SCNN architecture circuit to the PE basic circuits, in Pg. 31: Sec. 3.1 … Thus the sub-volumes that are housed in buffers at the computation unit are: Weights: C ×Kc ×R × S, Inputs: C ×W ×H … We employ a spatial tiling strategy to spread the work across an array of PEs so that each PE can operate independently. The W×H element activation plane is partitioned into smaller Wt ×Ht element planar tiles (PT) that are distributed across the PEs. Each tile extends fully into the input-channel dimension C, resulting in an input-activation volume of C×Wt ×Ht assigned to each PE…] at least two basic processing circuits receive different basic data blocks; [dividing weight data into blocks along the k dimension, as depicted in Fig. 2, for processed by main SCNN architecture circuit to broadcast to the PE circuits, in Pg. 31: Sec. 3.1 … Thus the sub-volumes that are housed in buffers at the computation unit are: Weights: C ×Kc ×R × S, Inputs: C ×W ×H … We employ a spatial tiling strategy to spread the work across an array of PEs so that each PE can operate independently... Weights are broadcast to the PEs, and each PE operates on its own subset of the input and output activation space…; and broadcasting [i.e. distributing] different weight sub-blocks to each PE, in pg. 31: Sec. 3.1]
broadcasting, by the main processing circuit, the broadcasting data to the first plurality of basic processing circuits, wherein each of the first plurality of basic processing circuits receives the broadcasting data; [broadcast to the PE circuits that receive the sub-blocks at each PE, in Pg. 31: Sec. 3.1 … Thus the sub-volumes that are housed in buffers at the computation unit are: Weights: C ×Kc ×R × S, Inputs: C ×W ×H … We employ a spatial tiling strategy to spread the work across an array of PEs so that each PE can operate independently... Weights are broadcast to the PEs, and each PE operates on its own subset of the input and output activation space…; and broadcasting [i.e. distributing] different weight sub-blocks to each PE, in pg. 31: Sec. 3.1]
performing, by each of the first plurality of basic processing circuits, one or more inner-product operations [as Cartesian products for generating partial sum in layers] on the one or more basic data blocks distributed to that basic processing circuit [in pg. 33, Sec. 4.2 …These vectors are distributed into the F×I multiplier array which computes a form of the Cartesian product of the vectors, i.e, every input activation is multiplied by every weight to form a partial sum..] and the broadcasting data broadcast to that basic processing circuit to obtain a processing result [in pg. 33, Sec. 4.2 … Cartesian product of the vectors, i.e, every input activation is multiplied by every weight to form a partial sum (e.g. processing result) ...], wherein the first plurality of basic processing circuits perform the respective inner-product operations in parallel [in pg. 28 Left Col. Last para.: To increase performance and capacity beyond a single PE, mul-tiple PEs can run in parallel, each working on a disjoint 3D tile of input activations…];
providing, by the first plurality of basic processing circuits, the respective processing results to the main processing circuit [in pg. 33: Sec. 4.1 and 4.2: …The PE array is driven by a layer sequencer that orchestrates the movement of weights and activations and is connected to a DRAM controller that can broadcast weights to the PEs and stream activations to/from the PEs…Cartesian product (e.g. respective processing results) of the vectors, i.e, every input activation is multiplied by every weight to form a partial sum.]; and combining, by the main processing circuit, the processing results [in pg. 33: Sec. 4.2 … Each PE’s state machine oper-ates on the weight and input activations in the order defined by the PT-IS-CP-sparse dataflow to produce a output-channel group of Kc ×Wt ×Ht partial sums inside the accumulation buffers..] provided by the first plurality of basic processing circuits to obtain a computation result of operation instruction [as an array of partial sums]. [in pg. 33: Sec. 4.2: …Each accumulator bank includes adders and small set of entries for the output channels associated with the output-channel group being processed. The ac-cumulation buffers are double-buffered so that one set of banks can be updated by incoming partial sums;  and in pg. 32: Right Col: The scatter network routes an array of F×I partial sums to an array of A accumulator banks based on the output index associated with each partial sum… ]
While Parash discusses the use of multi-layer image representations by composing kernels as depicted in Fig. 2 for processing convolution operations using Cartesian products. While does not expressly teach the Cartesian products compressing an inner-product operations/calulations.

    PNG
    media_image1.png
    74
    889
    media_image1.png
    Greyscale
…]
The Parash and Mairal references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose developing method for executing convolution operations using multi-dimensional representations.
It world have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaches of Parash and Mairal. Mairal teaches performing neural network multi-dimensional operations using kernel representations in the Cartesian product space. Parash teaches a method for distributing data for processing convolutional product operations using multiple dimensional data structures of the neural network data sets using the Cartesian product. 
One of ordinary skill in the art would have had motivation to encode the data associated with convolutional operations using multi-dimensional data structures in the Cartesian product space comprising the inner-product, as disclosed in Marial, with the  to improve the efficiency in the method for distributing data for processing convolutional product operations using multiple dimensional data structures, as disclosed by Parash, in order to provide multi-layer constructions for representing image data in convolution neural networks (Mairal, pg. 4, Sec. Idea 4) to help support learning using data representation methods that control the learning capacity and reduce over-fitting, (Marial, Sec. 1: Introduction, 2nd para.). Therefore, providing a more efficient processing of the multilayer data construction (Mairal, pg. 4, Sec. Idea 4)


wherein designating of the input data as the distribution data and the weight data as the broadcasting data [in pg. 31: Right Col.: 2nd para: …Weights are broadcast to the PEs, and each PE operates on its own subset of the input and output activation space…] , or, the input data as the broadcasting data and the weight data as the distribution data further includes  [in pg. 31: Right Col.: 2nd para: …Weights are broadcast (e.g. distributed data) to the PEs, and each PE operates on its own subset of the input and output activation space…]: designating, by the main processing circuit, the input data as the broadcasting data and the weight data as the distribution data when the input data [activation data] is a vector [in pg. 28: Left Col: activation data as vectors] and the weight data is a matrix. [using activation and weigh data matrices, in Sec. 3.2: …The key feature is that decoding a sparse format ultimately yields a non-zero data value and an index indicating the coordinates of the value in the weight or input activation matrices…; and in pg. 28 Left Col. 2nd para. : … the SCNN dataflow only delivers to the multiplier array weights and activations that can all be multiplied with one another in the man-ner of a Cartesian product. To reduce data accesses, the activation vectors are reused in an input stationary [7]…]. 

	
Regarding claim 3, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches the method of claim 1,
wherein designating of the input data as the distribution data and the weight data as the broadcasting data [in pg. 31: Right Col.: 2nd para: …Weights are broadcast to the PEs, and each PE operates on its own subset of the input and output activation space…] , or, the input data as the broadcasting data and the weight data as the distribution data further includes  [in pg. 31: Right Col.: 2nd para: …Weights are broadcast (e.g. distributed data) to the PEs, and each PE operates on its own subset of the input and output activation space…]: designating, by the main processing circuit, the input data as the broadcasting data and the weight data as the distribution data when both the input data and the weight data are matrices. [using activation and weigh data matrices, in Sec. 3.2: …The key feature is that decoding a sparse format ultimately yields a non-zero data value and an index indicating the coordinates of the value in the weight or input activation matrices…]. 

Regarding claim 4, the rejection of claim 1 is incorporated and Parash in combination with Mairal teaches the method of claim 1,
wherein the input data  comprises data vectors representing a plurality of input samples of the neural network. [Fig. 2: plurality of input activation data vectors for each input channel; and for each N set of input volumes; and in pg. 30, Left Col., 1st para.: …The data can include multiple (C) input activation planes, which are referred to as input channels... Finally, a batch of N groups of C channels of input activation planes can be applied to the same volume of filter weights. Figure 2 shows these parameters applied to the computation of a single CNN layer…; and in pg. 28, Left. Col, 2nd para: … the SCNN dataflow only delivers to the multiplier array weights and activations that can all be multiplied with one another in the man-ner of a Cartesian product. To reduce data accesses, the activation vectors (e.g. the input data  comprises data vectors representing a plurality of input samples of the neural network) are reused in an input stationary [7]…]

Regarding claim 5, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches the method of claim 1,
wherein distributing the second plurality of basic data blocks [depicted in Fig. 2: activation input data volumes] to the first plurality of basic processing circuits [PEs] further includes: distributing the second plurality of basic data blocks to the first plurality of basic processing circuits non-repetitively and in an arbitrary order [distributing the designated input activation data as depicted in Fig.2; and.in pg. 31: Right Col.: 2nd para. : Each tile extends fully into the input-channel dimension C, resulting in an input-activation volume of C×Wt ×Ht assigned to each PE (distributing to a channel C in non-repetitively and in an arbitrary order).].

Regarding claim 6, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches operation method of claim 1,
wherein distributing the second plurality of basic data blocks to the first plurality of basic processing circuits [PEs] includes: when a number of the second plurality of basic data blocks is larger than a number of the first plurality of basic processing circuits, distributing, by the main processing circuit, one or more of the second plurality of basic data blocks to each basic processing circuit; [dividing activation data for distribution, as depicted in Fig. 2, by main SCNN architecture circuit to the PE basic circuits, in Pg. 31: Sec. 3.1 … Thus the sub-volumes that are housed in buffers at the computation unit are: Weights: C ×Kc ×R × S, Inputs: C ×W ×H … We employ a spatial tiling strategy to spread the work across an array of PEs so that each PE can operate independently. The W×H element activation plane is partitioned into smaller Wt ×Ht element planar tiles (PT) (e.g. when a number of the second plurality of basic data blocks is larger than a number of the first plurality of basic processing circuits) that are distributed across the PEs. Each tile extends fully into the input-channel dimension C, resulting in an input-activation volume of C×Wt ×Ht assigned to each PE (e.g. one or more of the second plurality of basic data blocks to each basic processing circuit)…]
and when the number of the second plurality of basic data blocks is smaller than or equal to the number of the first plurality of basic processing circuits, distributing, by the main processing circuit [k number of the plurality of  weight data blocks for distribution, as depicted in Fig. 2, by main SCNN architecture circuit to the PE basic circuits, in Pg. 31: Sec. 3.1 … Thus the sub-volumes that are housed in buffers at the computation unit are: Weights: C ×Kc ×R × S, Inputs: C ×W ×H ... Each tile extends fully into the input-channel dimension C, resulting in an input-activation volume of C×Wt ×Ht assigned to each PE…]
Examiner notes that broadest reasonable interpretation (BRI) of limitations in light of applicant’s specification only requires one conditions as both scenarios cannot co-exist at a given computational process, as claimed; and claim 1 recites that both the weight and the input can be determined to be distribution data.

Regarding claim 7, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches the method of claim 1,
wherein the processing device further includes multiple branch processing circuits [interconnects; links; communication bus] configured to connect the main processing circuit to the first plurality of basic processing circuits [as depicted in Figs. 6 and 7 as use of the RAM and DRAM coordinate computation and data flow operations], and the [in Fig. 6: coordinate computations by transmitting data to the SNN accelerator main circuit comprising PE basic circuits as depicted in Fig. 6 and Fig. 7: interconnect arrows]. [in pg. Sec. 4.1: A full SCNN accelerator employing the PT-IS-CP-sparse dataflow of Section 3 consists of multiple SCNN processing elements (PEs) connected via simple interconnections (e.g. branch processing circuit). Figure 5 shows an array of PEs, with each PE including channels  (e.g. branch processing circuit) for receiving weights and input activations, and channels delivering output activations. The PEs are connected to their nearest neighbors to exchange halo values... The PE array is driven by a layer sequencer (e.g. branch processing circuit) that orchestrates the movement of weights and activations and is connected to a DRAM controller (e.g. branch processing circuit) that can broadcast weights to the PEs and stream activations to/from the PEs. SCNN can use an arbitrated bus (e.g. branch processing circuit) as the global network to facilitate the weight broadcasts, the point-to-point delivery of input activations (IA) from DRAM, and the return of output activations (OA) back to DRAM. The figure omits these links for simplicity (e.g. branch processing circuits).]

Regarding claim 8, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches the fully connected operation method of claim 1,
wherein the main processing circuit includes one or any combination of a vector arithmetic unit circuit, an arithmetic logic unit (ALU) circuit [in Sec. 4.5: 1st para.: …this design achieves a peak throughput of 2 Tera-ops (16-bit multiplies plus 24-bit adds).], an accumulator circuit [in pg. 31, Right Col., 1st para.: The multiplier outputs are sent to the accumulation unit, which updates the partial sums of the output activation...] a matrix transposition circuit, a direct memory access (DMA) circuit [Bus for broadcasting, in Sec. 4.1: …SCNN can use an arbitrated bus as the global network to facilitate the weight broadcasts, the point-to-point delivery of input activations (IA) from DRAM, and the return of output activations (OA) back to DRAM…], and a data rearrangement circuit [Circuit for executing tile strategy, in Pg. 31: Right. Col. : We employ a spatial tiling strategy to spread the work across an array of PEs so that each PE can operate independently. The W×H element activation plane is partitioned into smaller Wt ×Ht element planar tiles (PT) that are distributed across the PEs. ]. 

Regarding claim 9, the rejection of claim 1 is incorporated and Parash in combination with Mairal further teaches the method of claim 1,
first plurality of basic processing circuits includes an inner-product arithmetic unit circuit [in pg. 33, Sec. 4.2 … Cartesian product of the vectors, i.e, every input activation is multiplied by every weight to form a partial sum (e.g. processing result) ...; ] or an accumulator circuit [in pg. 31, Right Col., 1st para.: The multiplier outputs are sent to the accumulation unit, which updates the partial sums of the output activation...; and in pg. 31, Right Col., 1st para.: The multiplier outputs are sent to the accumulation unit, which updates the partial sums of the output activation..].

Regarding independent claim 10 limitations, Parash teaches a processing device comprising a main processing circuit [in pg. 28: Left Col. 1st Full para.: … the Sparse CNN (SCNN) accelerator archi-tecture, a new CNN inference architecture that exploits both weight and activation sparsity … SCNN accelerator is designed to optimize the compu-tation of the convolutional layers as state-of-the-art DNNs for com-puter vision ....] and a plurality of basic processing circuits [in pg. 28: Left Col. 2nd Full para.: At the heart of the SCNN design is a processing element (PE) with a multiplier array that accepts a vector of weights and a vector of activations…], 
The claim limitations are similar to claim 1 limitations and are therefore rejected under the same rationale.

Regarding claims 11-16 and 18-19, the rejection of claim 10 is incorporated. The claim limitations are similar to the claim 2-7 and 8-9 limitations respectively, therefore the claims are rejected under the same rationale.

Regarding claim 17, the rejection of claim 16 is incorporated and Parash in combination with Mairal further teaches processing device of claim 16,
wherein each of the multiple branch processing circuits [connected using a cross-bar switch; and in Fig. 6: coordinate computations by transmitting data to the SNN accelerator main circuit comprising PE basic circuits as depicted in Fig. 6 and Fig. 7: interconnect arrows] is connected between the main processing circuit and at least one of the first plurality of basic processing circuits. [in Pg. 32 Right Col. : …the PT-IS-CP-dense dataflow into a distributed array of smaller accumulation buffers accessed via a scatter network which can be implemented as a crossbar switch.]

 Regarding independent claim 20 limitations, Parash teaches a computer readable storage medium having computer instructions stored thereon, wherein the computer instructions, when executed by a processing device [executing CNN processing instructions on processing devices, in Sec 1: 1st para.: … Convolutional neural networks (CNNs) have become the most popular algorithmic approach for deep learning for many of these domains…oday, training is often done on GPUs [27] or farms of GPUs, while inference depends on the application and can employ CPUs, GPUs, FPGAs or specially-built ASICs.]  comprising a main processing circuit [in pg. 28: Left Col. 1st Full para.: … the Sparse CNN (SCNN) accelerator archi-tecture, a new CNN inference architecture that exploits both weight and activation sparsity … SCNN accelerator is designed to optimize the compu-tation of the convolutional layers as state-of-the-art DNNs for com-puter vision ....]and a first plurality of basic processing circuits, perform a method comprising [in pg. 28: Left Col. 2nd Full para.: At the heart of the SCNN design is a processing element (PE) with a multiplier array that accepts a vector of weights and a vector of activations…]: 
The claim limitations are similar to claim 1 limitations and are therefore rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Dally et al. (US Pub. No. 2018/0046900): teaches the SCNN processing system in Parahar reference used to compute convolution operations.

Schlottmann et al. (NPL: “A Highly Dense, Low Power, Programmable Analog Vector-Matrix Multiplier: The FPAA Implementation”, hereinafter ‘Craig’): teaches in pg. 405: Left Col. Sec. A: Vector-matrix multiplication is mathematically deﬁned as 
    PNG
    media_image2.png
    39
    137
    media_image2.png
    Greyscale
… Each element of the output vector is made up of the inner product of the input vector with a row of the matrix . 

Huang et al. (NPL: “A highly parallel and energy efficient three-dimensional multilayer CMOS-RRAM accelerator for tensorized neural network”): teaches the use tensors as multi-dimensional matrices, one-dimensional data as a vector and two dimensional arrays are matrices used to decompose and format tensor data for processing neural network operations using 3-D multilayer hardware accelerators.
Huang, H., Ni, L., Wang, K., Wang, Y., & Yu, H. (2017). A highly parallel and energy efficient three-dimensional multilayer CMOS-RRAM accelerator for tensorized neural network. IEEE Transactions on Nanotechnology, 17(4), 645-656.

Suda et al. (NPL: “Throughput-Optimized OpenCL-based FPGA Accelerator for Large-Scale Convolutional Neural Networks”): teaches method for CNN accelerator optimization using parallel computing resources and OpenCL implementation of matrix multiplication operations using MAC; and interfacing IPs as branch circuits for communications operations between the host and accelerator board.

Chellapilla et al.  (NPL: “High Performance Convolutional Neural Networks for Document Processing”): teaches M as the number of inputs associated with the computing the matrix multiplications resulting in the feature map kernels.

Pande et al. (NPL: “Matrix Convolution using Parallel Programming”): teaches parallel processing of the matrix convolution operations using convolution filters to perform multiplication operations.

Tsai et al. (NPL” Performance-Portable Autotuning of OpenCL Kernels for Convolutional Layers of Deep Neural Networks”): teaches the processing data type as 3 dimensional objects with a notation for the number of 3-D objects as the N, and K value, as depicted in Fig. 2.

Wasserman et al. (US Patent No. 7,737,994): teaches the processing of large kernel convolutions using graphic accelerators to optimize the computations time using parallel computing. 

Goyal et al. (US Pub. No. 2017/0316312): teaches deep learning processor for processing matrix-matrix multiplication operations for a convolutional network. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126         
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126